 


109 HR 2926 IH: Pension Benefit Guaranty Corporation Pilots Equitable Treatment Act
U.S. House of Representatives
2005-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2926 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2005 
Mr. George Miller of California (for himself, Ms. Schakowsky, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend title IV of the Employee Retirement Income Security Act of 1974 to require the Pension Benefit Guaranty Corporation, in the case of airline pilots who are required by regulation to retire at age 60, to compute the actuarial value of monthly benefits in the form of a life annuity commencing at age 60. 
 
 
1.Short titleThis Act may be cited as the Pension Benefit Guaranty Corporation Pilots Equitable Treatment Act. 
2.Age requirement for employees 
(a)Single-Employer plan benefits guaranteedSection 4022(b)(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1322(b)(3)) is amended, in the flush matter following subparagraph (B), by adding at the end the following: If, at the time of termination of a plan under this title, regulations prescribed by the Federal Aviation Administration require an individual to separate from service as a commercial airline pilot after attaining a specified age which is less than age 65, the first sentence of this paragraph shall be applied to an individual who is a participant in the plan by reason of such service by substituting such age for age 65.. 
(b)Aggregate limit on benefits guaranteedSection 4022B(a) of such Act (29 U.S.C. 1322b(a)) is amended by adding at the end the following: If, as of such date, regulations prescribed by the Federal Aviation Administration require an individual to separate from service as a commercial airline pilot after attaining a specified age which is less than age 65, this subsection shall be applied to an individual who is a participant in any such plan by reason of such service by substituting such age for age 65.. 
3.Effective dateThe amendments made by this Act shall apply to benefits payable on or after the date of the enactment of this Act. 
 
